[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: VISITATION
The court enters the following pendente lite order of visitation until further order of the court or until the evaluation has been completed. Both parties shall be flexible with respect to times and dates, especially in view of the fact that the husband is employed full time and the mother remains at home caring for the two minor children aged four and fourteen months. The husband shall be responsible for the pick-up and return of the minor children.
1. The father shall have the first weekend of each month from Friday 4:30 p.m. to Saturday at 7:30 p.m. which includes the July 4th holiday.
2. Thereafter, the father shall have alternating Saturdays and Sundays from 10:00 a.m. to 7:00 p.m. except that the father shall have visitation on Sunday February 16 from 10:00 a.m. to Monday February 17 at 7:00 p.m. and the mother shall have Saturday February 15th.
3. The mother shall have the fourth weekend of each month which shall include the Memorial Day weekend.
4. The mother shall have Mother's Day.
5. The father shall have Father's Day 10:00 a.m. to 7:00 p.m.
6. The father shall have one afternoon per week from 1:00 p.m. to 7:00 p.m. on two days notice to the mother. Father shall have choice of the day depending on his work schedule.
7. Father shall have reasonable daily telephone access to their children. CT Page 512
8. Father shall be entitled to one evening per week from 4:30 p.m. to 7:30 p.m.
9. Father shall be entitled to make up visitation if the children are ill or if due to the father's work schedule he is unable to exercise his visitation right.
It is contemplated that the above schedule shall be temporary pending the evaluation and input from the conciliator.
COPPETO, J.